               Case 2:20-cv-01263 Document 1-2 Filed 08/21/20 Page 1 of 5




1                                               FILED
                                        2020 MAR 02 09:49 AM
2                                           KING COUNTY
                                       SUPERIOR COURT CLERK
3                                              E-FILED
                                       CASE #: 20-2-05332-5 SEA
4

5

6

7                           IN THE SUPERIOR COURT OF WASHINGTON
                                    IN AND FOR KING COUNTY
8

9    BRIAN DAVIS an individual
                                                          No.
10                   Plaintiff,

11            vs.                                         COMPLAINT FOR DAMAGES

12
     CHIPOTLE MEXICAN GRILL, INC., a
     foreign corporation doing business in
     Washington; and ABC CORPORATION 1-
13   10,
14                   Defendants.
15

16            COMES NOW Plaintiff, BRIAN DAVIS, by and through his attorney, THOMAS J.
17   MOORE of LEHMBECKER LAW, and complains and alleges against the above named
18   defendants as follows:
19                                            I. PARTIES
20   1.1      Plaintiff, BRIAN DAVIS, at all times relevant and material to this Complaint, resided
21   in Marysville, Snohomish County, Washington.
22   1.2      Defendant, CHIPOTLE MEXICAN GRILL (hereinafter, “Chipotle”), is a foreign
23   corporation doing business within King County, Washington. Defendant’s registered agent
24

25
     COMPLAINT FOR DAMAGES                                          LEHMBECKER LAW
                                                              400 – 108th Avenue NE, Suite 500
     Page 1                                                     Bellevue, Washington 98004
                                                             (425) 455-3186 Fax: (425) 454-5832
                                                                                                   EXHIBIT A
                                                                                                  PAGE 1 OF 5
              Case 2:20-cv-01263 Document 1-2 Filed 08/21/20 Page 2 of 5




1    for service of process is: Cogency Global, Inc., 1780 Barnes Blvd. SW, Tumwater, WA

2    98512.

3    1.3      Defendants ABC CORPORATION 1-10 are unidentified persons and entities who are

4    or may be alleged to have been “at fault” as that term is defined in RCW 4.22.015, for the

5    injuries and damages alleged herein. The identities of those persons and entities are not yet

6    fully ascertainable and discovery will be required to determine whether additional parties

7    should be or will be named. If an identifiable party is substituted for one or more of these

8    entities, said amendment shall “relate back” to the initial filing.

9             II. JURISDICTION, VENUE, AND PROCEDURAL REQUIREMENTS

10   2.1      The incident that is the subject of this litigation occurred in King County,

11   Washington. Venue is proper pursuant to RCA 4.12.020(3).

12   2.2      This action was commenced within the time permitted by the applicable statute of

13   limitations.

14   2.3      Any and all claim notices have been properly filed and served, and any applicable

15   waiting period has expired since the date of filing and service of such notices.

16   2.4      The answering Defendant acknowledges that it has been properly served with the

17   Summons and Complaint in this matter.

18   2.5      There is no person or entity unnamed in this lawsuit who caused or contributed to the

19   damages alleged herein. Under CR 12(i) you have a duty to affirmatively plead that defense

20   as well as disclose the identity of the non-party.

21                                              III. FACTS

22   3.1      Date:   Plaintiff’s injuries arise out of a fall from a broken stool at a Chipotle

23   restaurant on or about May 20, 2017.

24

25
     COMPLAINT FOR DAMAGES                                            LEHMBECKER LAW
                                                                400 – 108th Avenue NE, Suite 500
     Page 2                                                       Bellevue, Washington 98004
                                                               (425) 455-3186 Fax: (425) 454-5832
                                                                                                     EXHIBIT A
                                                                                                    PAGE 2 OF 5
               Case 2:20-cv-01263 Document 1-2 Filed 08/21/20 Page 3 of 5




1    3.2      Location: The incident occurred at Chipotle Mexican Grill, located at 10503 NE 4th

2    St #200, Bellevue, WA 98004.

3    3.3      Details: On or about May 20, 2017, Plaintiff, BRIAN DAVIS, sat down on a stool

4    located in the dining room of Chipotle Mexican Grill, in Bellevue, Washington. The seat of

5    the stool was not properly fastened to the base. The seat broke off, causing Plaintiff to fall.

6    3.4      Actual Notice: Defendant had, or should have had, actual notice and/or constructive

7    notice of the condition of the stool.

8    3.5      Injuries:    Plaintiff suffered personal injuries as a direct result of Defendant’s

9    negligence.
                                             IV. NEGLIGENCE
10
     Negligence: Failure to Exercise Reasonable Care to Protect Invitee Against Dangerous
11

12   Conditions

13   4.1      Plaintiff realleges all prior allegations as though fully stated herein.

14   4.2      A possessor of land is subject to liability for physical harm caused to his invitees by a

15   condition on the land if the possessor (a) knows or by the exercise of reasonable care would
16   discover the condition, and should realize that it involves an unreasonable risk of harm to
17
     such invitees, and (b) should expect that they will not discover or realize the danger, or will
18
     fail to protect themselves against it, and (c) fails to exercise reasonable care to protect them
19
     against the danger.
20
     4.3      Defendant CHIPOTLE knew or in the exercise of reasonable care would have
21
     discovered that the stool was defective and unsafe and should have realized it involved an
22
     unreasonable risk of harm to Plaintiff. Defendant CHIPOTLE should have expected that
23
     Plaintiff would not have discovered or fully realize the danger. Defendant CHIPOTLE failed
24

25
     COMPLAINT FOR DAMAGES                                              LEHMBECKER LAW
                                                                  400 – 108th Avenue NE, Suite 500
     Page 3                                                         Bellevue, Washington 98004
                                                                 (425) 455-3186 Fax: (425) 454-5832
                                                                                                       EXHIBIT A
                                                                                                      PAGE 3 OF 5
              Case 2:20-cv-01263 Document 1-2 Filed 08/21/20 Page 4 of 5



     to exercise reasonable care to protect Plaintiff by repairing the stool or, alternatively, warning
1
     him about the dangers it presented and how it should be used, if at all.
2

3    4.13     As a direct and proximate cause of Defendant CHIPOTLE’s negligence, Plaintiff

4    suffered damages in an amount to be proven at the time of trial.

5
                                   V. NO COMPARATIVE FAULT
6
     5.1      Plaintiff was without negligence of any kind or nature whatsoever and did not
7
     contribute to his own injuries or damages in any way.
8
                                             VI. DAMAGES
9

10   6.1      As a direct and proximate result of the negligence alleged herein, Plaintiff has

11   suffered severe physical injuries and is entitled to fair and reasonable compensation.

12   6.2      As a direct and proximate result of the negligence alleged herein, Plaintiff has

13   incurred medical expenses and other out-of-pocket expenses and is entitled to fair and

14   reasonable compensation.

15   6.3      As a direct and proximate result of the negligence alleged herein, Plaintiff has

16   suffered and will continue to suffer severe physical pain and suffering and is entitled to fair

17   and reasonable compensation.

18   6.4      As a direct and proximate result of the negligence alleged herein, Plaintiff has

19   suffered and will continue to suffer severe mental and emotional distress and is entitled to

20   fair and reasonable compensation.

21   6.5      As a direct and proximate result of the negligence alleged herein, Plaintiff has

22   suffered loss of enjoyment of life, disability, and is entitled to fair and reasonable

23   compensation.

24   6.6      As a direct and proximate result of the negligence alleged herein, Plaintiff is entitled

25   to attorney’s fees.
     COMPLAINT FOR DAMAGES                                            LEHMBECKER LAW
                                                                400 – 108th Avenue NE, Suite 500
     Page 4                                                       Bellevue, Washington 98004
                                                               (425) 455-3186 Fax: (425) 454-5832
                                                                                                     EXHIBIT A
                                                                                                    PAGE 4 OF 5
               Case 2:20-cv-01263 Document 1-2 Filed 08/21/20 Page 5 of 5




1    6.7      As a direct and proximate result of the negligence alleged herein, Plaintiff is entitled

2    to prejudgment interest on all medical and other out-of-pocket expenses directly and

3    proximately caused by the negligence alleged in this Complaint.

4    6.8      As a direct and proximate result of the negligence alleged herein, Plaintiff has

5    suffered loss of earnings and loss of earning potential.

6                                      VII. PRAYER FOR RELIEF

7             WHEREFORE Plaintiff prays for the following relief:

8    7.1      Special damages for Plaintiff in such amount as are proven at trial.

9    7.2      General damages for Plaintiff is such amount as are proven at trial.

10   7.3      Costs, including reasonable attorney’s fees for Plaintiff as are proven at trial.

11   7.4      Prejudgment interest of all liquidated damages.

12   7.5      For such other and further relief as the court deems just, equitable, and proper for the

13   Plaintiff at trial.

14

15            DATED this 2nd day of March, 2020.

16

17                                           _______________________________________
                                             THOMAS MOORE, WSBA #46027
18                                           Lehmbecker Law
                                             Counsel for Plaintiff
19

20

21

22

23

24

25
     COMPLAINT FOR DAMAGES                                             LEHMBECKER LAW
                                                                 400 – 108th Avenue NE, Suite 500
     Page 5                                                        Bellevue, Washington 98004
                                                                (425) 455-3186 Fax: (425) 454-5832
                                                                                                      EXHIBIT A
                                                                                                     PAGE 5 OF 5
